Citation Nr: 1220865	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March to May 1988 and from November 1990 to July 1991, which included service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional service in the U.S. Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, inter alia, denied service connection for right ear hearing loss. 

In March 2008, December 2008, and February 2011, the Board remanded the claim on appeal for further development.  The development has been completed and the case is before the Board for final review.


FINDINGS OF FACT

The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2007 letter also advised him of how disability evaluations and effective dates are assigned, and the types of evidence that impact those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment and personnel records from his first period of service, VA and private treatment records, disability records from the Social Security Administration (SSA), and statements from the Veteran and his representative.    

The Board also finds that no additional RO action to further develop the record on the claim herein decided is warranted.  In this regard, the Board notes that most of the Veteran's service treatment records for his period of service from November 1990 to July 1991 are not available for review.  In the December 2008 remand, the Board instructed the RO to contact the National Personnel Records Center (NPRC) (and any other appropriate source) to request all outstanding service treatment records from the Veteran's second period of active duty, and to continue efforts to procure the Veteran's service records until either the records were received, or until it received specific information that the records sought do not exist or that further efforts to obtain them would be futile. 

The RO attempted to obtain all outstanding service treatment records from the Veteran's second period of active duty, including making requests to both the NPRC and the Records Management Center (RMC) in St. Louis, Missouri.  The NPRC and RMC informed VA that they did not possess the requested records, in December 2009, and August 2010, respectively.  In August 2010, the RO made a Formal Finding of Unavailability regarding the missing service treatment records.  As it appears from the record that further attempts to obtain any additional service treatment records would be futile, further remand and delayed adjudication of the claim for this purpose is not warranted.

In addition, the actions requested in the prior remands have been undertaken.  SSA disability were obtained, outstanding treatment records from the Lowell VA Outpatient Clinic were obtained, additional efforts were made to attempt to obtain the Veteran's service treatment records from his second period of service, and he was provided with a VA audiological examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was aware of the evidence needed to substantiate the claim, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran participated in the claims process by identifying VA treatment records and submitting argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At the outset, the Board notes that most of the Veteran's service treatment records for his period of service from November 1990 to July 1991 are not available for review, despite the RO's efforts to obtain them.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for service connection has been undertaken with these heightened duties in mind.

The Veteran contends that he has a current right ear hearing loss disability that began during his second period of military service.

Available service treatment records from the Veteran's first period of service are silent for complaints, findings, or diagnosis of hearing problems.  In a March 1988 Navy enlistment report of medical history, he denied a history of hearing loss or ear trouble.  He underwent audiometric testing during his Navy enlistment examination.  The results are recorded as follows:


HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
10
0
15
10
0

In an Army Reserve enlistment report of medical history dated in February 1990, the Veteran denied any history of hearing loss or ear trouble.  He identified his usual occupation as truck driver.  He underwent audiometric testing during his Army Reserve enlistment examination.  The results are recorded as follows:


HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
10
5
10
10
0
LEFT
15
0
10
10
5


On a November 1990 Army Reserve medical prescreening form, he again denied ear trouble or loss of hearing.

The Veteran's DD Form 214 (Discharge from Active Duty) lists his primary specialty as motor transport operator.

During a November 1991 VA examination, he did not identify hearing loss among his present complaints.

In a January 1992 VA treatment record, the Veteran reported that he had a high frequency hearing loss in his right ear that was diagnosed on routine hearing examination in Saudi Arabia [during his second period of service].

In a VA treatment record dated in August 2003, he complained of decreased hearing in his right ear only for the past few weeks to months.  He recalled that he was diagnosed as being "half-deaf" in his right ear by a military hospital, stating that it was either high or low frequency deafness.  He reported that it annoyed him, but did not impair him.  On examination, his hearing was reported as grossly intact.  The assessment was right ear hearing loss - most likely a result of cerumen impaction in canal; however, the Veteran refused a referral for an ENT evaluation.  

In an August 2004 VA primary care note, a list of past medical history problems included hearing deficit, questionable from service/gunfire, refuses testing.  The same notation was included in subsequent VA treatment records; however, none of the records included audiometric testing or a diagnosis of hearing loss. 

In June 2010, the Veteran told his VA primary care physician that he had a three-day history of worsening sensation of a blocked right ear.  He stated that audiology evaluation in the past indicated reduction of hearing when he left the service, but prior to the past few days, he had not noticed any particular communication difficulties.  Reported examination findings included cerumen impaction in the right ear.  The assessment was cerumen impaction.

The Veteran underwent VA audiometric testing during a July 2011 VA examination, and the complete testing results were associated with the claims file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
25
20
20
25
20
LEFT
20
15
15
10
15

Speech recognition scores using the Maryland CNC Test revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Subjectively, the Veteran reported a significant amount of military noise exposure from working as a transportation specialist in a mechanic unit.  He described noise exposure from diesel engines, machine guns, scud missiles, machinery, and air compressors.  The diagnosis was normal hearing in the right and left ears. 

An August 2011 rating decision granted service connection for tinnitus based on the Veteran's reported history of noise exposure during military service and on the medical opinion of the July 2011 VA audiology examiner.

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds the Veteran's account of noise exposure during his second period of service to be credible and consistent with his duties as a motor transport operator during his service in Southwest Asia.

However, as a lay person, he is not competent to diagnose hearing loss as such requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, hearing loss can have many causes, and determining the etiology of hearing loss requires medical expertise to determine.  Accordingly, the Veteran's opinion that he suffers from hearing loss related to
service is not a competent medical opinion.  Moreover, the Board finds the objective hearing testing during his first period of service, at enlistment in the Army Reserve, and on VA examination in July 2011, which do not reflect hearing loss, to be more probative than the Veteran's lay contentions.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, the evidence of record contains no findings of right ear hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See 38 C.F.R. § 3.385 (2007), Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for a grant of service connection - evidence of a current right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385 - has not been met. 

For the foregoing reasons, the claim for service connection for right ear hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


